DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17 contain the trademark/trade name Kalman filter.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a filter and, accordingly, the identification/description is indefinite.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the determination of EGR rate by the Kalman filter from calculated and measured values of a gas path and from calculated and measured variables of combustion.” It is unclear what and how the EGR rate is determined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 are rejected under 35 U.S.C. 102(b) as being anticipated by Samokhin (High Pressure recirculated exhaust gas fraction estimation and control in marine diesel engines).  Samokhin discloses a method for determining an EGR rate by means of a Kalman filter based upon the detected variables in the open-loop and closed-loop control of an internal combustion engine (See paragraph Ill and equations (5) and (7c)).  

Regarding claim 13, the consideration of the nitrogen oxide values are known in the determination of the EGR rate (See introduction section).

Regarding claim 14, the limitation of “the emissions values are nitrogen oxide values” is immaterial.  
.

Claim 16 is rejected under 35 U.S.C. 102(b) as being anticipated by Harder (Nonlinear MPC with emission control for a real world off highway Diesel Engine).  Harder discloses a method for the model-based open-loop and closed-loop control of an internal combustion engine (MPC), in which method injection system target values (see in equation (2)) for controlling the injection system actuators are calculated according to a target torque (desired set-point Tdes) by a combustion model (see equations (4)-(7)), and gas path target values (in equation (2)) for controlling the gas path actuators are calculated according to an EGR rate by a gas path model, wherein a measure of quality is calculated according to the injection system target values and the gas path target values (see equations (8a), (9)), the measure of quality is minimized by changing the injection system target values and gas path target values within a prediction horizon (N) and wherein the injection system target values and gas path target values are set as definitive for adjusting the operating point of the internal combustion engine using the minimized measure of quality (see "control vector" u).

 Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Harder (Nonlinear MPC with emission control for a real world off highway Diesel Engine).  Harder discloses a method for the model-based open-loop and closed-loop control of an internal combustion engine (MPC), in which method injection system target values (see in equation (2)) for controlling the injection system actuators are calculated according to a target torque (desired set-point Tdes) by a combustion model (see equations (4)-(7)), and gas path target values (in equation (2)) for controlling the gas path actuators are calculated according to an EGR rate by a gas path model, wherein a measure of quality is calculated according to the injection system target values and the gas path target values (see equations (8a), (9)), the measure of quality is minimized by changing the injection system target values and gas path target values within a prediction horizon (N) and wherein the injection system target values and gas path target values are set as definitive for adjusting the operating point of the internal combustion engine using the minimized measure of quality (see "control vector" u).
Regarding claimed particular measurement of quantities and the predictions, deviation of the threshold values, the pressure set-point, the injection timings, and the gas path cited in claims 20-24, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then 

Regarding claims 20 and 21, the limitation of minimizing the quality measure by the optimizer by calculating a first quality measure at a first point in time, predicting a second quality measure within the prediction horizon at a second point in time and determining a deviation of the first and the second quality measure, and setting the second quality measure by the optimizer as a minimized quality measure when the deviation is less than a threshold value is considered within the ability of one of ordinary skilled in the art as explained supra.
Regarding claim 22, the limitation of predefining a rail pressure setpoint value for a subordinate rail pressure closed control loop indirectly by the optimizer as the injection 
Regarding claim 23, the limitation of predefining a start of injection and an end of injection for activation of an injector directly by the optimizer as the injection system setpoint value is considered within the ability of one of ordinary skilled in the art as explained supra.
Regarding claim 24, the limitation of predefining gas path setpoint values for subordinate gas path closed control loops indirectly by the optimizer is considered within the ability of one of ordinary skilled in the art as explained supra.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846.  The examiner can normally be reached on M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        May 20, 2021